Citation Nr: 9914321	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-13 266A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for depressive reaction.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The appellant offered testimony at a hearing on appeal before 
the undersigned Member of the Board sitting at the RO in 
March 1999.  Pursuant to 38 C.F.R. § 20.701, an employee of 
the RO assisted the veteran in the presentation of his 
testimony at the hearing.  A copy of the transcript is of 
record.

At the March 1999 hearing, the veteran testified that he 
sustained a severe bruise to his "tailbone" during service 
and that this injury resulted in residuals which have 
recently required extensive treatment.  The veteran has, in 
effect, raised the issue of entitlement to service connection 
for residuals of an injury to his "tailbone."  This matter 
is referred to the RO for appropriate action.


REMAND

The veteran's service medical records show that in September 
1959, he sought treatment for insomnia and denied any 
particular emotional problem.  In October 1959, he complained 
of recurring nightmares and was referred for psychological 
testing and therapy.  He sought treatment for stomach pain 
and feeling nervous in December 1960.  In August 1965 the 
veteran was stationed at the Bien Hoa Air Force Base, 
Vietnam.  In October 1965, he was evacuated from Vietnam and 
hospitalized for attempting to take his own life.  The 
Narrative Summary of this treatment includes the examiner's 
comment that the condition for which the veteran was 
evacuated did not exist prior to overseas travel.

In February 1996, the veteran submitted statements from his 
brother and sister indicating that he had been a very 
different person since his return from tours of duty in 
Vietnam.  Additionally, a January 1996 letter from an 
Occupational Health Nurse at his place of employment reported 
that, since 1988, the veteran had exhibited "several 
episodes of remarkable nature."  Specifically, the nurse 
reported that this behavior was precipitated by unsuspected 
contact from beyond the veteran's field of vision and was 
manifested by symptoms including anxiety, visible tremors, 
diaphoresis, measurable tachycardia, and extreme fear.  

The record contains a March 1997 report of VA examination for 
mental disorders which notes that the veteran had not 
received any psychiatric treatment; however, it is also noted 
that the veteran attended four sessions at the Veterans 
Center in Fort Wayne in 1989 or 1990 and had a few therapy 
sessions with a psychologist back in the 1970's.  The claims 
file does not contain reports of such treatment and there is 
no evidence tending to show that an attempt to obtain such 
treatment records has been made.

With respect to the issue of service connection for PTSD, the 
March 1997 report of VA examination includes a diagnosis of 
chronic PTSD.  Thereafter, in an April 1997 VA examination 
report, the physician who conducted the March 1997 VA 
examination provided an opinion that the veteran had no other 
psychiatric diagnosis and the previously discussed diagnosis 
was totally dependent upon the veteran's history. 

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor(s) 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor(s).  38 C.F.R. § 3.304(f) (1998).  In 
addition, the United States Court of Appeals for Veterans 
Claims (Court) has articulated that, in addressing claims for 
service connection for PTSD, consideration must first be 
given to the evidence required to demonstrate the existence 
of an alleged stressor, and then, if such stressor is found, 
a determination as to whether it is of the quality required 
to support a diagnosis of PTSD must be made.  See Zarycki v. 
Brown, 6 Vet. App. 91 (1993); West v. Brown, 7 Vet. App. 70 
(1994).  In West, the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  See also Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

The veteran testified in March 1999 that his compound came 
under a mortar attack in September or October 1965 during 
which servicemen were killed and he sustained a wound in the 
underside of his left forearm.  His service medical records 
confirm that the veteran was stationed at Bien Hoa Air Force 
Base as an aircraft mechanic at this time.  

If the evidence does not show that the veteran engaged in 
combat with the enemy, there must be corroborative evidence 
of the claimed stressors.  See 38 U.S.C.A. § 1154(b) (West 
1991); Zarycki v. Brown, 6 Vet. App. 91 (1993).  In the 
instant case, while PTSD has been diagnosed, critical 
elements of this diagnosis, most fundamentally those 
concerning the existence of a stressor or stressors, appear 
to be based upon statements of history provided by the 
veteran.  A diagnosis of PTSD made on the basis of history 
provided by the veteran well-grounds the claim since it 
provides evidence of a current disability, presumed-to-be-
credible history of stressors related by the veteran, and a 
medical opinion that the PTSD is related to service.  Once a 
claimant files a well-grounded claim, VA is obligated under 
38 U.S.C.A. § 5107(a) to assist the claimant in developing 
the facts pertinent to the claim.  VA's duty to assist 
includes attempting to verify claimed in-service stressors.

Based on the above, the Board concludes that an attempt to 
verify the veteran's claimed in-service stressors is 
necessary.  Additionally, if any reported stressor is 
verified, further medical evidence may be needed to determine 
whether the veteran's PTSD is related to the verified in-
service stressful event.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims under 38 
U.S.C.A. § 5107(a) and 38 C.F.R. § 3.103(a) (1998), the Board 
is deferring adjudication of the issue on appeal pending a 
remand of the case to the RO for the following development:

1.  The RO should contact the veteran and 
request that he provide additional 
details concerning all medical care he 
has received for any psychiatric 
complaints since service, including the 
treatment he received at the Veterans 
Center in Fort Wayne in 1989 or 1990 and 
the therapy sessions with a psychologist 
in the 1970's.  After obtaining 
appropriate authorization, the RO should 
attempt to obtain any medical records 
which are identified but are not already 
of record, to include reports available 
from the Veterans Center in Fort Wayne.

2.  The RO should review the file and 
prepare a summary of the claimed 
stressors reported by the veteran, 
including the mortar attack at the Bien 
Hoa Air Force Base in September or 
October 1965.  This summary, copies of 
any stressor statements provided by the 
veteran, all associated documents, as 
well as the veteran's DD Form 214 and his 
service personnel records, should be sent 
to the USASCRUR, 7798 Cissna Road, 
Springfield, VA 22150.  The USASCRUR 
should be requested to provide any 
information available which might 
corroborate the veteran's alleged 
stressors.

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether the 
existence of the claimed stressor(s) has 
been corroborated.  The RO must specify 
what in-service stressor or stressors 
have been established by the record.

4.  If the RO determines that a claimed 
stressor has been corroborated, the 
veteran should be afforded a VA 
psychiatric examination by a psychiatrist 
who is skilled in diagnosing such 
disorders.  The claims file must be 
provided to the examiner for review prior 
to examination.  The RO should specify 
for the examiner the in-service stressor 
or stressors which have been confirmed 
and inform the examiner that only the 
verified stressor or stressors may be 
considered for the purpose of determining 
whether any in-service stressor resulted 
in PTSD.  If any other psychiatric 
disorder is diagnosed, the examiner 
should be requested to express an opinion 
on whether it is as likely as not that 
such other psychiatric disorder had its 
onset in service or became manifest 
within 1 year after separation from 
service.

5.  The RO should then readjudicate the 
veteran's case.  If the veteran's claims 
remain in a denied status, he should be 
provided with a supplemental statement of 
the case and be given the applicable time 
for a response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  No action is required of 
the veteran until he receives further notice.  By this 
remand, the Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


